DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. Applicant argues that Abe does not teach the back-up ring 102 for use on a rotating shaft and the back-up ring is not a slide bearing. Abe is silent about the material of the back-up ring.
Examiner notes that JP discloses the sealing assembly on the rotating shaft and Abe teaches the back-up ring which is combined with the sealing assembly on the rotating shaft. Abe meets the structural limitations of the slide bearing. Abe’s back-up ring prevents the packing main body 101 from protruding into a minute clearance as disclosed in Para 0008. It is noted that the material of the back-up ring is metallic so that the back-up ring prevents extrusion of the packing body.
Applicant argues that the combination of JP, Abe and Hamaya does not disclose a resin slide bearing is disposed on an inner circumference surface side of the spacer and sandwiched between the resin seal and the inward flange section.
Examiner notes that the combination of JP, Abe and Hamaya discloses a resin slide bearing is disposed on an inner circumference surface side of the spacer and sandwiched between the resin seal and the inward flange section (Abe 102 at the inner circumference of Hamaya 5 and Abe 102 between JP 120 and 112).
Regarding Claim 15, Parker teaches a metal slide bearing (102, Col 4 Lines 46 - 50) sandwiched between the resin seal and the inward flange section (102 between 101a and right flange of 300, fig 6), the metal slide bearing being configured to slide on the outer circumference surface of the rotary shaft (102 slides on 200, fig 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP (JP 2015203491) in view of Abe (U.S. PG Pub # 20100308542).

Regarding claim 1, JP discloses a sealing device (fig 6) to be installed in an exhaust gas recirculation device that recirculates a portion of exhaust gas to intake air (intended use limitation, seal capable of being installed in an exhaust gas recirculation device), wherein the sealing device is configured to seal an annular gap between a rotary shaft and a housing having a shaft hole for the rotary shaft (100 seals between 200 and 300, fig 5 same as fig 6), the rotary shaft rotating a valve body of a control valve that controls an amount of exhaust gas to be recirculated, and wherein the sealing device comprises (intended use limitation, shaft capable of rotating a valve body):
a metal ring including a cylindrical section (111) and an inward flange section (112) disposed at one end of the cylindrical section (fig 6), the cylindrical section being configured to be fitted to an inner circumference surface defining the shaft hole in a close contact state with the inner circumference surface (111 in the inner circumference of hole of 300);
a resin seal including a plate-shaped annular resin member (120 is plate shaped and has resin, abstract), an outer circumference side of the resin seal being fixed to the metal ring (120 fixed to 110) and an inner circumference side of the resin seal being configured to be in close contact with and slide on an outer circumference surface of the rotary shaft in a state deformed to curve toward a sealing target region (120 curves and slides on 200);
a flat spring including a plate-shaped annular metal member (130 is plate shaped and has metal, abstract), an outer circumference side of the flat spring being fixed to the metal ring (130 fixed to 110) and an inner circumference side of the flat spring being configured to deform to curve along the resin seal and press the inner circumference side of the resin seal radially inward (130 curves and presses 120 inwardly); and
JP does not disclose a metal slide bearing sandwiched between the resin seal and the inward flange section, the metal slide bearing being configured to slide on the outer circumference surface of the rotary shaft.
However, Abe teaches a metal slide bearing (102, fig 6) sandwiched between the resin seal and the inward flange section (102 between 101a and right flange of 300, fig 6), the metal slide bearing being configured to slide on the outer circumference surface of the rotary shaft (102 capable of sliding on 200, fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the metal slide bearing of Abe between the resin seal and the inwards flange section of JP to prevent the resin seal from protruding into clearance between the flange and the shaft (Abe Para 0008).

Regarding claim 3, the combination of JP and Abe discloses the sealing device, wherein the slide bearing is tightly secured between the inward flange section and the resin seal (Abe 102 between JP 112 and 120).  

Regarding claim 4, the combination of JP and Abe discloses the sealing device, further comprising a metal fixing ring (JP 141) fixed to an inner circumference surface side of the metal ring (JP 110), the outer circumference edge of the resin seal, the outer circumference edge of the flat spring, and the slide bearing are compressed between the inward flange section and the fixing ring (inner side of JP 120, 130, Abe 12b between JP 112 and 142), whereby the outer circumference side of the resin seal, the outer circumference side of the flat spring, and the slide bearing are fixed to the metal ring (outer side of JP 120, 130 and Abe 12b fixed to JP 112).  

Regarding claim 5, the combination of JP and Abe discloses the sealing device, wherein the metal ring has a crimp section (JP 113) formed by bending one end of the metal ring radially inward (JP one end of 111 is bent) so that the one end of the metal ring abuts one end of the fixing ring (JP 113 abuts 141).  

Regarding claim 6, the combination of JP and Abe discloses the sealing device, wherein the fixing ring has a cylindrical section (JP 141) fixed to the inner circumference surface side of the metal ring (JP 111) and an inward flange section disposed at one end of the cylindrical section (JP 112 at left end of 111), and the outer circumference edge of the resin seal, the outer circumference edge of the flat spring, and the slide bearing are compressed between the inward flange section of the metal ring and the inward flange section of the fixing ring (JP outer edge of 120, 130, Abe 102 between JP 112 and 113).  
	
Regarding claim 7, the combination of JP and Abe discloses the sealing device, wherein the flat spring has multiple slits extending from the inner circumference toward the outer circumference (JP 131 from inner to outer circumference).  

Claims 2 and 8 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP (JP 2015203491) in view of Abe (U.S. PG Pub # 20100308542) and in further view of Hamaya (U.S. PG Pub # 20140077459).
Regarding claim 2, JP discloses a sealing device (fig 6) to be installed in an exhaust gas recirculation device that recirculates a portion of exhaust gas to intake air (intended use limitation, seal capable of being installed in an exhaust gas recirculation device), wherein the sealing device is configured to seal an annular gap between a rotary shaft and a housing having a shaft hole for the rotary shaft (100 seals between 200 and 300, fig 5 same as fig 6), the rotary shaft rotating a valve body of a control valve that controls an amount of exhaust gas to be recirculated (intended use limitation, shaft capable of rotating a valve body), and wherein the sealing device comprises:
a metal ring including a cylindrical section (111) and an inward flange section (112) disposed at one end of the cylindrical section (fig 6), the cylindrical section being configured to be fitted to an inner circumference surface defining the shaft hole in a close contact state with the inner circumference surface (111 fitted to 300);
a resin seal including a plate-shaped annular resin member (120 is plate shaped and has resin, abstract), an outer circumference side of the resin seal being fixed to the metal ring (120 fitted to 111) and an inner circumference side of the resin seal being configured to be in close contact with and slide on an outer circumference surface of the rotary shaft in a state deformed to curve toward a sealing target region (120 curves and slides on 200);
a flat spring including a plate-shaped annular metal member (130 is plate shaped and metallic, abstract), an outer circumference side of the flat spring being fixed to the metal ring (120 fitted to 111) and an inner circumference side of the flat spring being configured to deform to curve along the resin seal and press the inner circumference side of the resin seal radially inward (120 curves and slides on 200);
JP does not disclose a resin slide bearing being configured to slide on the outer circumference surface of the rotary shaft.
However, Abe teaches a slide bearing (102) sandwiched between the resin seal and the inward flange section (102 between 101a and right flange of 300, fig 6), the slide bearing being configured to slide on the outer circumference surface of the rotary shaft (102 slides on 200, fig 6).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the metal slide bearing of Abe between the resin seal and the inwards flange section of JP to prevent the resin seal from protruding into clearance between the flange and the shaft (Abe Para 0008).
JP does not disclose an annular metal spacer sandwiched between the resin seal and the inward flange section.
However, Hamaya teaches an annular metal spacer sandwiched between the resin seal and the inward flange section (metal ring 5 between 4 and 22, fig 1, Para 0043).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the metal spacer of Hamaya between the resin seal and the inwards flange section of JP to prevent the resin seal from protruding into clearance between the flange and the shaft.
The combination of JP, Abe and Hamaya discloses a resin slide bearing is disposed on an inner circumference surface side of the spacer and sandwiched between the resin seal and the inward flange section (Abe 102 at the inner circumference of Hamaya 5 and Abe 102 between JP 120 and 112).


Regarding claim 8, the combination of JP, Abe and Hamaya discloses the sealing device, wherein the slide bearing and the spacer are tightly secured between the inward flange section and the resin seal (Abe 102 and Hamaya 5 between JP 112 and 120).  

Regarding claim 9, the combination of JP, Abe and Hamaya discloses the sealing device, further comprising a metal fixing ring (JP 140) fixed to an inner circumference surface side of the metal ring (JP 111), the outer circumference edge of the resin seal, the outer circumference edge of the flat spring, the slide bearing and the spacer are compressed between the inward flange section and the fixing ring (JP outer side of 120, 130, Abe 102 between JP 112 and 140), whereby the outer circumference side of the resin seal, the outer circumference side of the flat spring, the slide bearing and the spacer are fixed to the metal ring (JP outer side of 120, 130, Abe 102 and Hamaya 5 fixed to JP 140).  

Regarding claim 10, the combination of JP, Abe and Hamaya discloses the sealing device, wherein the metal ring has a crimp section formed by bending one end of the metal ring radially inward so that the one end of the metal ring abuts one end of the fixing ring (JP right end of 111 bent and 113 abuts 141).  

Regarding claim 11, the combination of JP, Abe and Hamaya discloses the sealing device, wherein the fixing ring has a cylindrical section fixed to the inner circumference surface side of the metal ring (JP 141 fixed to inner circumference of 111) and an inward flange section disposed at one end of the cylindrical section (JP 142 at end of 141), and the outer circumference edge of the resin seal, the outer circumference edge of the flat spring, the slide bearing and the spacer are compressed between the inward flange section of the metal ring and the inward flange section of the fixing ring (JP outer edge of 120, 130, Abe 102 and Hamaya 5 between JP 112, 142).  

Regarding claim 12, the combination of JP, Abe and Hamaya discloses the sealing device, wherein the flat spring has multiple slits extending from the inner circumference toward the outer circumference (JP 131 extend from inner to outer circumference).  
Regarding claim 13, the combination of JP, Abe and Hamaya discloses the sealing device, wherein the slide bearing has an abutment section in one position in a circumferential direction (Abe 102 with abutment section).  

Regarding claim 14, the combination of JP, Abe and Hamaya discloses the sealing device, wherein the abutment section is formed by a bias cut (Abe 102 can be formed by a bias cut).  

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP (JP 2015203491) in view of Parker (U.S. Patent # 4884665).

Regarding claim 15 JP discloses a sealing structure (fig 6) comprising: an exhaust gas recirculation device that recirculates a portion of exhaust gas to intake air (Para 0002); a control valve that controls an amount of exhaust gas to be recirculated by the exhaust gas recirculation device (Para 0002); and a sealing device (100) is configured to seal an annular gap between a rotary shaft and a housing having a shaft hole for the rotary shaft (100 seals gap between shaft and housing, para 0002), the rotary shaft rotating a valve body of the control valve (Para 0002), and wherein the sealing device comprises: a metal ring (110) including a cylindrical section (111) and an inward flange section (112) disposed at one end of the cylindrical section (fig 6), the cylindrical section being configured to be fitted to an inner circumference surface defining the shaft hole in a close contact state with the inner circumference surface (111 defines shaft hole); a resin seal including a plate-shaped annular resin member (120 is plate shaped), an outer circumference side of the resin seal being fixed to the metal ring (outer side of 120 fixed to 110) and an inner circumference side of the resin seal being configured to be in close contact with and slide on an outer circumference surface of the rotary shaft in a state deformed to curve toward a sealing target region (inner side of 120 slides on shaft and deformed to curve); a flat spring including a plate-shaped annular metal member (130 is plate-shaped), an outer circumference side of the flat spring being fixed to the metal ring (outer side of 130 fixed to 110) and an inner circumference side of the flat spring being configured to deform to curve along the resin seal (inner side of 130 curves along 120) and press the inner circumference side of the resin seal radially inward (130 presses 120 inward).
JP does not disclose a metal slide bearing sandwiched between the resin seal and the inward flange section, the metal slide bearing being configured to slide on the outer circumference surface of the rotary shaft.
However, Parker teaches a metal slide bearing (10, fig 3, Col 4 Lines 46 - 50) sandwiched between the resin seal and the inward flange section (12 between 34 and 8, fig 3), the metal slide bearing being configured to slide on the outer circumference surface of the rotary shaft (10 slides on 2, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the metal slide bearing of Parker between the resin seal and the inwards flange section of JP so that the spacer provides an abutment between the shaft and the housing (Parker Col 4, Lines 50 – 52).

Regarding claim 16, JP discloses a sealing structure (fig 6) comprising: an exhaust gas recirculation device that recirculates a portion of exhaust gas to intake air (Para 0002); a control valve that controls an amount of exhaust gas to be recirculated by the exhaust gas recirculation device (Para 0002); and a sealing device is configured to seal an annular gap between a rotary shaft and a housing having a shaft hole for the rotary shaft (100 seals between housing and shaft), the rotary shaft rotating a valve body of the control valve (Para 0002), and wherein the sealing device comprises: a metal ring (110) including a cylindrical section (111) and an inward flange section (112) disposed at one end of the cylindrical section (fig 6), the cylindrical section being configured to be fitted to an inner circumference surface defining the shaft hole in a close contact state with the inner circumference surface (111 defines shaft hole); a resin seal including a plate-shaped annular resin member (120 is plate shaped), an outer circumference side of the resin seal being fixed to the metal ring (outer side of 120 fixed to 111) and an inner circumference side of the resin seal being configured to be in close contact with and slide on an outer circumference surface of the rotary shaft in a state deformed to curve toward a sealing target region (inner side of 120 slides on shaft and curves); a flat spring including a plate-shaped annular metal member (130 is plate shaped), an outer circumference side of the flat spring being fixed to the metal ring (outer side of 130 fixed to 110) and an inner circumference side of the flat spring being configured to deform to curve along the resin seal and press the inner circumference side of the resin seal radially inward (130 curves along 120 and presses 120 inward); an annular metal spacer sandwiched between the resin seal and the inward flange section; and a resin slide bearing disposed on an inner circumference surface side of the spacer and sandwiched between the resin seal and the inward flange section, the resin slide bearing being configured to slide on the outer circumference surface of the rotary shaft.
JP does not disclose an annular metal spacer sandwiched between the resin seal and the inward flange section and a resin slide bearing disposed on an inner circumference surface side of the spacer and sandwiched between the resin seal and the inward flange section, the resin slide bearing being configured to slide on the outer circumference surface of the rotary shaft.
However, Parker an annular metal spacer (10, fig 3) sandwiched between the resin seal (34) and the inward flange section (8) and a resin slide bearing disposed (12, Col 4, Lines 46 – 50)) on an inner circumference surface side of the spacer (12 on inner side of 10) and sandwiched between the resin seal and the inward flange section (12 between 34 and 8), the resin slide bearing being configured to slide on the outer circumference surface of the rotary shaft (12 capable of sliding on 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the metal spacer and resin slide bearing of Parker between the resin seal and the inwards flange section of JP so that the spacer provides an abutment between the shaft and the housing and the resin slide bearing provides sliding on the shaft with a softer contact on the shaft to avoid wear and tear of the shaft.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675